Battle, J. When the Texas Produce Company held the demised premises after the expiration of the term of two years, and thereafter paid, and Belding received, rent for the same according to the terms of the first tenancy, without any new or different agreement, it thereby became a tenant from year to year upon the terms of the original lease. Belding had the right to terminate the tenancy by selling the premises. When he did so, and at the same time sold his adjoining property, he became liable to the Texas Produce Company for two-thirds of the appraised value of the stable erected on the demised premises, according to the terms of the original lease. Schuyler v. Smith, 51 N. Y. 309, and cases cited. There is no material or prejudicial error in the instructions of the trial court to the jury, and its judgment is affirmed.